Case: 17-20653      Document: 00514618754         Page: 1    Date Filed: 08/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-20653                                 FILED
                                  Summary Calendar                         August 28, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SUNNY ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-422-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Sunny Robinson, federal prisoner # 43681-279, was convicted by a jury
of conspiracy to commit health care fraud, aiding and abetting health care
fraud, conspiracy to violate the Anti-Kickback Statute, and paying kickbacks
in violation of the Anti-Kickback Statute.            Robinson was sentenced to 97
months of imprisonment and to concurrent three-year terms of supervised
release. He appeals the denial of his pro se motion for reduction of sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20653    Document: 00514618754     Page: 2   Date Filed: 08/28/2018


                                 No. 17-20653

under 18 U.S.C. § 3582(c)(2), based on Amendment 792 to the Sentencing
Guidelines, which amended, inter alia, the definition of “intended loss” under
U.S.S.G. § 2B1.1.
      The district court correctly noted that Amendment 792 was not among
the amendments listed in U.S.S.G. § 1B1.10(d), and therefore concluded that a
sentence reduction was not authorized under § 3582(c)(2). See Dillon v. United
States, 560 U.S. 817, 825-26 (2010). However, according to the Bureau of
Prisons website, Robinson was released from imprisonment on April 27, 2018.
“Where a defendant has begun serving a term of supervised release, the appeal
of the denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645
F.3d 328, 328 (5th Cir. 2011).
      Accordingly, the appeal is DISMISSED AS MOOT.




                                      2